Citation Nr: 1424006	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (other than anxiety disorder), to include posttraumatic stress disorder (PTSD) and depressive disorder. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.  

3.  Entitlement to service connection for restless leg syndrome.  

4.  Entitlement to an initial compensable rating for a left ankle disability.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from August 2005 to May 2005 and from December 2007 to January 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2011 and May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In association with his claim of service connection for a psychiatric disorder, and although the April 2011 rating decision reflects that service connection was granted for anxiety disorder, the Veteran asserts he has other psychiatric disorders as a result of service, to include PTSD and depressive disorder.  Where a Veteran claims service connection for a psychiatric disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The claims in association with both psychiatric symptoms and gastrointestinal symptoms have been recharacterized to comport with the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for a psychiatric disorder and a gastrointestinal disorder, along with the increased rating clam for the service-connected left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Restless leg syndrome is not shown.  



CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Standard notice letters in September 2010, November 2010, and December 2010 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met as to the restless leg syndrome claim.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in January 2011; the record does not reflect that this examination is inadequate for deciding the claim.  The rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  Thus, VA's duty to assist has also been met for this claim.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria and Analysis

The Veteran seeks service connection for restless leg syndrome.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service treatment records are negative for any reference to restless leg syndrome.  The January 2011 VA examiner reported that the Veteran's sleep study showed obstructive sleep apnea, but not restless leg syndrome.  It was noted that in-sleep restless leg jerks were likely related to obstructive sleep apnea and not likely due to restless leg syndrome.  In the absence of a current disability at any time during the appeal, service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).

The Veteran is competent to report his symptoms.  In reaching a determination the Board has accorded greater probative value to the VA medical opinion.  The rationale provided for the opinion is based on objective findings, reliable principles, and sound reasoning.  Such is more probative than the Veteran's lay assertions.  

Unlike the psychiatric and gastrointestinal disabilities discussed in the introduction, the Board does not find that the scope of the Veteran's claim of service connection for restless leg syndrome includes sleep apnea under Clemons.  Sleep apnea is listed as a restrictive lung disease that is evaluated according to respiratory problems particularly during sleep.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 (2013).  It is not reasonable to infer from the Veteran's complaints regarding leg symptoms that his claim was one for sleep apnea.  If the Veteran wishes to file a claim of service connection for sleep apnea, he should do so with the RO.

In sum, the preponderance of the evidence is against the claim of service connection for restless leg syndrome and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for restless leg syndrome is not warranted.  


ORDER

Service connection for restless leg syndrome is denied. 


REMAND

The Board finds it necessary to remand the remaining claims on appeal for additional development.

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD and depression.  Service connection has been established for anxiety disorder as a result of combat exposure, and although the February 2011 VA PTSD examiner concluded that the Veteran does not meet criterion C for a diagnosis of PTSD, VA treatment records associated with the claim file in April 2011 reflect the Veteran's report of having little interest or pleasure in doings things, of a desire to flee to another place away from people in response to certain triggers, and of avoiding thoughts/conversations of the traumatic event.  

In addition, a March 2011 VA treatment record reflects a diagnosis of depressive disorder, not otherwise specified, and neither the January 2011 VA opinion nor the February 2011 opinion reflects an opinion as to whether depressive disorder is related to service.  Where a Veteran claims service connection for a psychiatric disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The evidence is inadequate for a determination.  The Veteran is to be afforded a new VA examination with respect to service connection for a psychiatric disorder, to include PTSD and depression.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

The January 2011 VA examination report reflects an upper gastrointestinal series (UGI) suggested an ulcer in the duodenal bulb.  A small hiatal hernia with associated mild gastroesophageal reflux, and increased gastric secretions, was noted to be most likely accounting for the Veteran's gastrointestinal complaints.  The examiner concluded that the conditions were not undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses without conclusive pathophysiology or etiology and, therefore, are not related to environmental hazards in Southwest Asia.  An opinion as to whether any gastrointestinal disorder is otherwise related to service was not provided and the opinion is inadequate for a determination.  The Veteran is to be scheduled for a new VA examination with respect to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.

In his November 2011 correspondence, the Veteran stated that his service-connected left ankle disability has resulted in disfigurement.  The Board construes his statements as an assertion that his left ankle disability has become worse since his last VA examination in January 2011.  Therefore, the Board finds a remand for a new VA examination is needed.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder (other than anxiety disorder), to include PTSD and depressive disorder, is related to his active service, or is caused by or aggravated by service-connected anxiety disorder, not otherwise specified.  

Service treatment records reflecting anger issues and a short temper in March 2010 must be addressed.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Also, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his gastrointestinal claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disorder, to include irritable bowel syndrome, is related to his active service.

The examiner is also to comment on whether the Veteran has a medically unexplained chronic multi-symptom illness and/or undiagnosed illness manifested by gastrointestinal symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Also, schedule the Veteran for a VA ankle examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all left ankle pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the left ankle.  The examiner should also comment on the Veteran's complaints of deformity.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


